DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 and all of the dependent claims 2-20 are allowable over the closest prior art to Hitoshi (JP2016054374) and Tani (WO2015099105), in which both of these prior arts are cited by the applicant. Both Hitoshi (in Fig. 13) and Tani (in Fig. 12) teach a ladder filter arrangement, in which one parallel arm and a parallel combination of a first acoustic wave resonator and a variable circuit consisting of a resonator and a switch in series is provided in a manner similar to the circuit arrangement of the current invention as claimed. However, none of these references teach a resonant frequency difference, which is a frequency difference between a resonant frequency on a higher frequency side out of two resonant frequencies of the parallel arm resonant circuit, in a case where the switch element is in the non-conduction state, and a resonant frequency on a higher frequency side, out of two resonant frequencies of the parallel arm resonant circuit, in a case where the switch element is in the conduction state, is equal to or more than an attenuation band frequency difference, which is a frequency difference between a low frequency end frequency in the second attenuation band and a low frequency end frequency in the first attenuation band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                        


/HAFIZUR RAHMAN/Examiner, Art Unit 2843